Case 1:16-cv-01096-KBJ Document 114-1 Filed 10/01/19 Page 1 of 2




      Exhibit A
 Timeline                                                    Case 1:16-cv-01096-KBJ Document 114-1 Filed 10/01/19 Page 2 of 2


 Nov 15, 2014 - Oct 29, 2015
Nov 15, 2014                                       May 19, 2015
                                                                                                    Aug 20, 2015
Sourgoutsis graduates                                                                                                                                Oct 29, 2015
                                                   USCP issues formal discipline for
from training academy                                                                                Waldow inquires about
                                                   May 10 and May 11 incidents                                                                       USCP fires Sourgoutsis
and is sworn in                                                                                      PIP for Sourgoutsis
                                        May 17, 2015                                                                                           Oct 27, 2015
                                        USCP increases Sourgoutsis's salary                    Aug 18, 2015                                    HR says "time was of essence"
                                        and says "work performance is at an                                                                    because Sourgoutis's probationary
                                                                                               Waldow learns OPR is
                                        acceptable level of competence.“                                                                       period was expiring soon
                                                                                               interviewing Sourgoutsis
                                    May 11, 2015                                                                                   Aug 31, 2015
                                    Sourgoutsis sits                                           Aug 18, 2015                         Waldow recommends
                                    on a retaining wall                                        Sourgoutsis testifies to OPR         firing Sourgoutsis
                                May 10, 2015                                                   about Vias' sexual harassment
                                                                                                                                Aug 27, 2015
                                Sourgoutsis has a
                                uniform violation                               Jul 28, 2015                                    Waldow issues Vias a “correctional note” for
                                                                                Verderosa tells Sourgoutsis to put              referring to female subordinates as "chica.“
                       April 2015
                                                                                the disciplinary actions behind her,
                      Probationary reports due                                  the matter is closed, and to move on           Aug 25, 2015
                      (but not completed)
                                                                                                                               Waldow decides to recommend
                                                                            July 2015                                          that Sourgoutsis be fired
               January 2015
               Probationary reports due                                     Probationary reports due
               (but not completed)                                          (but not completed)


      2014                                                                                                    2015
